Exhibit 10.1

 

 

 



MAGNOLIA SOLAR CORPORATION.

54 Cummings Park

Suite 316

Woburn, MA 01801



 

 

January ___, 2016

 

Re:Magnolia Solar Corporation

 

Ladies and Gentlemen:

 

Reference is made to that certain (i) Second Amended and Restated Original Issue
Discount Senior Secured Convertible Note of Magnolia Solar Corporation (the
“Company”) dated December 21, 2012 in the aggregate principal amount set forth
in the signature line below held by the undersigned (the “Second Amended Note”),
(ii) Second Amended and Restated Warrant dated December 21, 2012 as evidenced by
the warrant number referenced in the signature line below (the “Second Amended
Warrant”), (iii) Security Agreement dated as of December 31, 2009 between the
Company and other parties thereto (the “Security Agreement”) and (iv) the
Subsidiary Guarantee dated as of December 31, 2009 between the Company, Magnolia
Solar, Inc. and other parties thereto (the “Subsidiary Guarantee”). Unless
indicated otherwise, any undefined capitalized terms shall bear such meaning as
ascribed to them in the Second Amended Note.

 

The Holder and Company hereby agree that concurrently with the closing (the
“Closing”) of a business combination transaction between the Company and EcoArk,
Inc. or any of their respective affiliates (the “Business Combination”) the
outstanding principal amount, plus any accrued and unpaid interest due under the
Second Amended Note at Closing (the “Note Balance”) shall automatically convert
into such number of shares of the Company’s common stock (the “Conversion
Shares”) computed using the following formula:

 



   

X = (Y/A) * B

C

      where X =   the number of shares of the Company’s common stock to be
issued to the Holder       Y =   the Note Balance       A =   the current
conversion price of the shares under the Second Amended Note, i.e. $0.25       B
=   12.5, to effect a reduction in the conversion price to $0.02       C =   the
denominator of the reverse split ratio to be effected in connection with the
Business Combination, such denominator currently contemplated to be 250 (of a 1
for 250 reverse split)

  

By way of example, if the Note Balance is $1,000,000, the conversion price of
the shares under the Second Amended Note is $0.25 and the reverse ratio split is
1 for 250, then the number of shares issuable to the Holder shall be equal to
200,000.

 

The Holder and Company agree that concurrently with the Closing, (i) the Second
Amended Note shall be deemed fully discharged and satisfied regardless of
whether the Holder surrenders the Second Amended Note to the Company, (ii) the
security interest in any Collateral (as defined in the Security Agreement) under
the Security Agreement shall be deemed fully terminated and released, (iii) the
Company shall have no further obligations under the Second Amended Note and
Security Agreement, and (iv) the Guarantors (as defined in the Subsidiary
Agreement) shall be released from all liability under the Subsidiary Guarantee.

 



 1 

 

 

MAGNOLIA SOLAR CORPORATION.

54 Cummings Park

Suite 316

Woburn, MA 01801

 

The Holder and Company further agree that (i) certificates representing the
Conversion Shares shall be issued to the Holder within 90 days of Closing, and
(ii) beginning on the date of execution of a definitive agreement memorializing
the Business Combination and ending on the six month anniversary of the Closing
(the “Lock-Up Period”) the Holder may not (1) offer, pledge, sell, contract to
sell, grant, lend, or otherwise transfer or dispose of, directly or indirectly,
any shares of common stock Company which may be deemed to be beneficially owned
by the Holder in accordance with the rules and regulations promulgated under the
Securities Exchange Act of 1934, as amended, and as the same may be amended or
supplemented on or after the date hereof from time to time (the “Beneficially
Owned Shares”)) or securities convertible into or exercisable or exchangeable
for shares of common stock of the Company whether now owed or hereafter acquired
by the Holder or with respect to which the Holder has or hereafter acquires the
power of disposition (including, without limitation, the Conversion Shares) (all
such securities referred to in this paragraph (1) to be collectively referred to
as the “Lock-Up Securities”), or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Lock Up Securities, whether any such transaction described
in clause (1) or (2) above is to be settled by delivery of shares of common
stock of the Company or such other securities, in cash or otherwise.

 

At the expiration of the Lock-Up Period, the amount of Lock-Up Securities that
may be transferred from (i) the first day after the Lock-Up Period until the
three-month anniversary thereafter (the “First Leak-Out Period”) shall be not
more than one-third of the Lock-Up Securities held by the Holder at the
expiration of the Lock-Up Period, (ii) the first day after the First Leak-Out
Period until the three-month anniversary thereafter (the “Second Leak-Out
Period”) shall be not more than one-third of the Lock-Up Securities held by the
Holder at the expiration of the Lock-Up Period, and (iii) the first day after
the Second Leak-Out Period until the three-month anniversary thereafter (the
“Third Leak-Out Period”) shall be not more than one-third of the Lock-Up
Securities held by the Holder at the expiration of the Lock-Up Period. At the
expiration of the Third Leak-Out Period, the Lock-Up Securities shall not be
subject to any further transfer restrictions other than transfer restrictions
under any federal or state securities laws.

 

Upon execution hereof, the Holder and Company further agree (i) the Maturity
Date of the Second Amended Note is extended to June 30, 2016 with retroactive
effect to the latest date upon which the Second Amended Note matured, (ii) the
beneficial ownership limitation under the Second Amended Note and Second Amended
Warrant is raised to 19.99%, (iii) the Holder hereby waives any adjustment under
Section 5 of the Second Amended Note that (A) may arise, directly or indirectly,
as a result of any of the transactions in connection with the Business
Combination, and (B) may have occurred at any time after the issuance of the
Second Amended Note and Second Amended Warrant through to and including the date
hereof, (iv) except with respect to Section 5(a) (Stock Dividends and Stock
Splits), the Holder hereby waives any adjustment under Section 5 of the Second
Amended Warrant that (A) may arise, directly or indirectly, as a result of any
of the transactions in connection with the Business Combination, and (B) may
have occurred at any time after the issuance of the Second Amended Note and
Second Amended Warrant through to and including the date hereof, (v) the
transactions in connection with the Business Combination shall not be considered
an Event of Default under the Second Amended Note or “Events of Default” under
the Security Agreement (as such term “Events of Default” is defined in the
Security Agreement), and (vi) no Event of Default has occurred under the Second
Amended Note and no Events of Default have occurred under the Security Agreement
(as such term “Events of Default” is defined in the Security Agreement).

 



 2 

 

  

MAGNOLIA SOLAR CORPORATION.

54 Cummings Park

Suite 316

Woburn, MA 01801

 



Except as set forth herein, all other terms of the Second Amended Note, Second
Amended Warrant, Security Agreement and Subsidiary Guarantee remain unamended
and in full force and effect. This letter agreement may not be amended or
modified except by a writing signed by each of the respective parties hereof.
For the convenience of the parties hereto, any number of counterparts (facsimile
or otherwise) of this letter agreement may be executed by the parties, each of
which shall be, and shall be deemed to be, an original instrument, but all such
counterparts taken together shall constitute this agreement. Delivery of a
signed counterpart of this agreement by facsimile or email/pdf transmission
shall constitute valid and sufficient delivery thereof.

 



    Very truly yours,           MAGNOLIA SOLAR CORPORATION                 By:
Dr. Ashok K. Sood    



Title: President and Chief Executive Officer

     

 





 

 

 

 

 

 

Agreed and Accepted

as of the date hereof:

 

 

________________________________________

By:

Title:

 

Principal Amount of Note: ____________________

 

Warrant No.: ______________________________

 



 3 

